DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 09 July 2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-14 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 July 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant provides the claim limitation, “a correction amount adjusting unit that adjusts, when the slip suppressing unit determines that the drive 
Regarding claims 2-12, these claims are either directly or indirectly dependent upon independent claim 1, and therefore are also rejected under this section for at least their dependence upon a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 13, Applicant provides the claim limitation, “adjust, when determined that the drive torque is to be corrected, a correction amount of the drive torque by adjusting the motor torque with higher priority than the brake torque when determined that the road-surface state is rough”, however, based on the currently provided claim language, it is unclear what the metes and bounds are regarding “when determined that the road-surface state is rough” encompass, and therefore claim 13 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear how 
Regarding claim 14, Applicant provides the claim limitation, “adjusting, when the drive control apparatus determines that the drive torque is to be corrected, a correction amount of the drive torque by adjusting the motor torque with higher priority than the brake torque in response to the drive control apparatus determining that the road-surface state is rough”, however, based on the currently provided claim language, it is unclear what the metes and bounds are regarding “determining that the road-surface state is rough” encompass, and therefore claim 14 is rendered indefinite. Specifically, based on the currently provided claim language, it is unclear how said “road-surface” is determined to be “rough”, for example, is the detected/sensed road surface compared to some kind of threshold, or alternatively, is the detected road surface compared to a degree of roughness dictated by some kind of road-surface scale or index values, or further is the evaluation of the road-surface based on some other value/metric/variable.  Accordingly, appropriate correction and/or clarification are earnestly solicited.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664